Case 3:18-cv-00745-MHL Document 85 Filed 08/19/21 Page 1 of 1 PagelD# 1448

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division
WENDI H. ANDERSON,
Plaintiff,
Vv. Case No. 3:18-cv-745-MHL

THE SCHOOL BOARD OF GLOUCESTER COUNTY

Defendant.

ORDER

This matter is before the Court on the Parties’ Joint Motion to Extend Deadline to File
Motions Challenging Expert Designation or Testimony, (ECF No. 83), through which the
parties seek an entry of an Order extending the deadline to file motions challenging the
designation of experts or expert testimony based on Daubert v. Merrell Dow Pharmaceuticals,
Inc.

The Court having found good cause to do so, the Parties’ Joint Motion to Extend
Deadline to File Motions Challenging Expert Designation or Testimony, (ECF No. 83), is
GRANTED. Motions challenging the designation of experts or expert testimony based on

Daubert v. Merrell Dow Pharmaceuticals, Inc. shall be filed not later than October |. 2021.

Itis so ORDERED.

 

Entered this (AP say of Avé v st 2021,
i ul /s/

M. Hannah Lauck
United States District Judge

M. Hannah Lauck
United States District Judge

 
